Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 9/14/2022 to the claims are accepted and entered. In this amendment, claim 4 has been amended and claims 1-3, 7-9, and 11-15 have been canceled.  In response the 112(b) rejection has been withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 9/14/2022 regarding the 112(a) rejection have been fully considered, but they are not persuasive for the reason below. 
	a. In response to Applicant’s arguments regarding the 112(a) rejection (see Remark, p. 5-7).
	Applicant’s arguments: Embodiment 1 specifically describes four processing ways on the headmost electromagnetic (EM) signal after extracting the headmost EM signal from the EM signal received by each acoustic wave receiving probe. Specifically, the first processing on the headmost EM signal, e.g., (1) extracting an amplitude of a first peak in a waveform of the headmost EM signal received by the acoustic wave receiving probe at each source distance as the response amplitude in claim 4, can be found paras. [0052]. The second processing on the headmost EM signal, e.g., (2) extracting an amplitude of a first peak in a waveform of the headmost EM signal received by the acoustic wave receiving probe at each source distance as the response amplitude in claim 4, can be found paras. [0053]. The third processing on the headmost EM signal, e.g., (3) performing fast Fourier transform on the headmost EM signal to obtain a frequency spectrum of the headmost EM signal, and selecting a maximum amplitude value of the frequency spectrum as the response amplitude in claim 4, can be found paras. [0054]. The four processing on the headmost EM signal, e.g., (4) performing the fast Fourier transform on the headmost EM signal to obtain the frequency spectrum of the headmost EM signal, and taking an area of the frequency spectrum as the response amplitude in claim 4, can be found paras. [0055]. The resistivity of the open hole formation in the vertical direction can be obtained based on any one of four processing on the headmost EM signal.


	Note: The response will refer to application PGPUB as Applicant used paragraphs of the application PGPUB (not from the specification). 
Applicant’s arguments are not persuasive for the reasons below:
A. The PGPUB discloses “the method includes the following steps, see [0049], step (1) [0050], step(2) [0051], step(3) [0052], step(4) [0053], step(5) [0054], step(6) [0055].  There is no “one of four” following…” in the PGPUB/ specification. 
B. For above (2) as in bold text the claim limitation is not included in the para [0053]. In addition, para [0053] only discloses subtracting the waveform at an adjacent source distance (but not subtracting the headmost waveform).
C. For above (3), “a maximum amplitude value” as recited in claim 4 is not disclosed in the PGPUB. The statement “use the maximum value of the amplitude spectrum as the measured value” disclosed in [0054] is not the same. See 112(a) rejection in section 6.a.c below for further detail. 

b.  Applicant’s arguments filed on 9/14/2022 regarding the prior art rejections have been fully considered, but they are moot in view of new ground of rejection as necessitated by the amendments. 
	Regarding the 103 rejection: Applicant’s arguments: 

A. “Tabarovsky discloses the acoustic signal and the relevant processing on the acoustic signal in the absence and presence of an applied magnetic field, while the claimed invention is related to the EM signal and the relevant processing on the EM signal, which is a substantial difference between them”.  Thus, Tabarovsky and the claimed invention are completely different.
 
	The Examiner respectfully disagrees.  As it is known in the art, EM field caused by the motion of an electric charge. A stationary charge will produce only an electric field in surrounding space. If the charge is moving, a magnetic field is also produced. It means when acoustic signal in the absence of an applied magnetic field (charge not moving) it produces only electric signal. In other hand, when acoustic signal in the presence of an applied magnetic field (the charge moving) it produces electric and magnetic “electromagnetic” signal. See Google: Difference between Electric Field and Magnetic Field – GeeksforGeeks.
	Tabarovsky disclosed in [0073] “that the parameters of an acoustic wave that propagates in electrically conductive medium are affected by the magnetic field acting on charged particles via Lorentz force. Therefore, measurement of change in the acoustic velocity “charge moving” caused by the presence of magnetic field provides information on the medium conductivity.” For example, Tabarovsky in [0064]-[0065] disclose Lorentz force includes electric field and magnetic field. 


B. Regarding the distinguishing feature a), the Examiner takes a view that
Tabarovsky, e.g., Fig. 3, transducer 330 excites acoustic waves 320 and 325 and
receives EM signals 210, paragraphs. [0034], [0037], [0040], discloses the
distinguishing feature a). Applicant respectfully disagrees. In Tabarovsky, a magnetic field including so called EM signals is generated by a magnetic field generator 250 (see par. [0037]), but rather the acoustic wave transmitting probe. The distinguishing feature a) therefore is not disclosed by Tabarovsky.


	The Examiner respectfully disagrees. Tabarovsky discloses acoustic transducers “transmitters” 330, 430 considered “acoustic wave transmitting probe”, see [0034]. In addition, acoustic wave generated by acoustic transmitter in the presence of a magnetic field produced in the Earth formation through the casing by a magnetic field generator (e.g. Figs 2-3, magnetic field generator 250), see p.9, Claim 12 lines 10-13). It is apparent the EM signal induced in the earth by transmitter.  In addition, acoustic receivers 340 and 440 considered “receiving probes”, see [0032], e.g. acoustic response signals received by acoustic receivers, see [0039].  While the PGPUB in para [0041] discloses an excitation module 201 to excite an acoustic transmitter. Similarly, Tabarovsky discloses a magnetic field generator 250 such as permanent magnets and/or electromagnets applies the applied magnetic fields to the earth formation through the electrically conductive casing, considered “excitation module 201”, see [0010], [0032].

C. Regarding the distinguishing feature b), the Examiner takes a view that
Tabarovsky, e.g., paragraphs [0013]-[0014], [0034]-[0037] and [0052]-[0054], discloses the distinguishing feature b). Applicant respectfully disagrees. In paragraphs. [0013]-[0014], [0034]-[0037] and [0052]-[0054] of Tabarovsky, there is no any indication to receive the electromagnetic signal through the plurality of acoustic wave receiving probes. Paragraph [0013] recites that "The first acoustic wave may include at least one of a compressional acoustic wave and a shear acoustic wave ... The magnetic field generator is capable of applying the applied magnetic field to the earth formation through the casing in a first direction substantially perpendicular to a second direction of propagation of the second acoustic wave." All paragraphs mentioned above of Tabarovsky clearly show that the electromagnetic signal in the applied magnetic field is generated by the magnetic field generator and the acoustic receivers determines the first/second velocity of propagation of the first/second acoustic wave (see par. [0034]). In the claimed invention, the electromagnetic signal is received by the acoustic wave receiving probes. Thus, the distinguishing feature b) therefore is not disclosed by Tabarovsky.

	The Examiner respectfully disagrees. In addition to the responses to b) A and B above, Tabarovsky discloses acoustic receivers receive the first velocity without charge moving (absence) and second velocity with charge moving (presence), see [0034]. Acoustic response signals received by acoustic receivers and may be sent to the surface for processing, see [0039], [0054].  
 	 
            Claim Objections

4.   	Claims 4-6 and 10 are objected to because of the following informalities:
The amended text in the claims is not clear making reading difficult. It is suggested converting the original amended word document into PDF for submitting. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. 	Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Examiner note: Applicant’s argument used PGPUB paragraphs (See Remark filed on 9/14/2022) instead of referring to the specification, and thus, the rejections below will be referring to the US PGPUB 2021/0018641 of the current application.
a. The recitation in claim 4, “obtaining a response amplitude of the electromagnetic (EM) signal by one of four following signal processing on the headmost EM signal:” is not found in the PGPUB/specification. There is no four processing ways on the headmost EM signal. The PGPUB discloses “the method includes the following steps, see [0049]-[0055]. 
b. Further, the PGPUB/specification discloses “extracting a headmost EM signal for processing to obtain a response amplitude of the EM signal includes extracting a headmost EM signal for fast Fourier transform (FFT) processing to obtain a frequency spectrum of the EM signal; and extracting the frequency spectrum to obtain a response amplitude, e.g. as seen in [0010], [0013], [0034], and [0042]. There is no where in the PGPUB/specification discloses “obtaining a response amplitude” (claim 4, line 21) as a method step included in the method processing. 
c. Furthermore, in step (2) “obtaining a maximum amplitude value in the response waveform of electric field strength” is not found in the PGPUB/specification. It is noted “In the EM waves, the amplitude is the maximum field strength of the electric and magnet fields.” (Google: 16.4: Energy Carried by Electromagnetic Waves – Physics Libre Texts).
In the PGPUB, [0031], [0051] discloses “The EM signal propagates fast and is located at the front of received waveform and the acoustic signal propagates slowly. Thus, “a maximum amplitude” of the electric and magnetic fields is not equal to be obtained as the response amplitude.   
Thus, the written description requirement of 112(a) was not satisfied. 

7. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 4 line 21, “obtaining a response amplitude of the electromagnetic (EM) signal” lacks antecedent basis. It is unclear whether “the EM signal” refers as “the received EM signal” in line 19-20?  Whether “receiving a response EM signal through the plurality of acoustic wave receiving probes (lines 17-18), and “extracting a headmost of the response EM signal”? Please clarify it and be consistent in all claims.
	Dependent claims 5-6 and 10 are also rejected for the same reason as its respective parent claim. 
Examiner note: It is suggested when amending the claims, e.g. changing or mixing the embodiments, the amended limitations/elements should be complied with the original disclosure to avoid new matter and/or indefinite rejection.
	Due to the 35 USC 112 rejections, the claims have been treated on their merits as best understood by the Examiner.
AIA  Statement - 35 USC § 102 & 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being obvious over US 2011/0261647 of Tabarovsky et al, hereinafter Tabarovsky (of record) in view of US patent 7,805,249 of Summerfield et al, hereinafter Summerfield. 
As per Claim 4, Tabarovsky teaches a method for measuring a resistivity (par 0003) of an open hole formation ( Fig 1, open hole 118, par 0027-0028 ) in a vertical direction ( Fig 2, vertical axis 205, par 0032 ), wherein the method is applied to a device for measuring the resistivity of the open hole formation in the vertical direction ( Fig 2, resistivity device 305, pars 0032, 0047-0048 ), the device comprising: 
an acoustic wave transmitting probe ( Fig 3, transmitter/transducer 330, par 0034); and a plurality of acoustic wave receiving probes ( receivers 340, 440, par 0034 lines 8-9 ) coaxially aligned with the acoustic wave transmitting probe such that the acoustic wave transmitting probe is positioned below the plurality of acoustic wave receiving probes ( Fig 4, receiver 440 coaxially aligned and disposed above transmitter 430 ), the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes being coaxially parallelly disposed in an open hole such that an axial direction of the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes is parallel to an axial direction of the open hole ( Fig 4 shows receiver 440 and transmitter 430 are parallel to vertical direction, e.g. vertical axis 205 in Fig 2, and disposed in open hole 118 in Fig 1 ) and is perpendicular to a direction of the formation (Fig 2 shows vertical axes 205 perpendicular to earth formation 215, pars 0032-0033 ), the method comprising:
exciting the acoustic wave transmitting probe to obtain an electromagnetic (EM) signal ( Fig 3, transducer 330 excites acoustic waves 320 and 325 and receives EM signals 210, pars 0034, 0037, 0040 ), wherein a waveform amplitude of the EM signal is proportional to a formation resistivity ( pars 0006, 0056. It is noted amplitude of current, e.g. 2 Amperes in pars 0047-0049, is magnitude);  
receiving the EM signal through the plurality of acoustic wave receiving probes (pars 0013-0014, 0034-0037, 0052-0054 ); 
determining the resistivity of the open hole formation in a vertical direction according to a scaling relationship between the response amplitude and the formation resistivity ( pars 0024, 0041, 0028, 0051, see also 0041-0049 ). 
Tabarovsky does not teach extracting a headmost EM signal from the received EM signal; obtaining a response amplitude of the EM signal by one of four following signal processing on the headmost EM: (1) extracting an amplitude of a first peak in a waveform of the headmost EM signal received by the acoustic wave receiving probe at each source distance as the response amplitude; (2) subtracting waveforms of the headmost EM signals at adjacent source distance to obtain a response waveform of the electric field strength, and obtaining a maximum amplitude value of the frequency spectrum as the response amplitude; (3) performing fast Fourier transform on the headmost EM signal to obtain a frequency spectrum of the headmost EM signal, and selecting a maximum amplitude value of the frequency spectrum as the response amplitude; and (4) performing the fast Fourier transform on the headmost EM signal to obtain the frequency spectrum of the headmost EM signal, and taking an area of the frequency spectrum as the response amplitude.
 Summerfield teaches extracting a headmost EM signal from the received EM signal and obtaining a response amplitude of the EM signal (extract measured EM transmitter’s actual signal as the receiver placed near transmitters considered extract headmost EM signal, see col 13 Claim 8, by one of four following signal processing on the headmost EM: (1) extracting an amplitude of a first peak in a waveform of the headmost EM signal received by the acoustic wave receiving probe at each source distance as the response amplitude (see col 2 lines 15-17, col 13, Claim 8. See also col 1 lines 18-28).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tabarovsky extracting the am amplitude as taught by Summerfield that would provide separate in receiving the at combined response, e.g. separate the response acoustic waves for processing (Summerfield, col 5 lines 40-55, col 4 lines 45-46). 
As per Claim 5, Tabarovsky in view of Summerfield teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, Tabarovsky further teaches a distance between two adjacent acoustic wave receiving probes of the plurality of acoustic wave receiving probes is the same (Figs 3-4, distance.260 between receivers 340 and 440 is the same, par 0034). 
As per Claim 10, Tabarovsky in view of Summerfield teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, Tabarovsky further teaches exciting the acoustic wave transmitting probe to obtain the electromagnetic signal comprises:-3-Serial No.: 16/568,568 Art Unit: 2865exciting the acoustic wave transmitting probe in a transient excitation mode to obtain the electromagnetic signal (pars 0006, 0037, 0040).  
12.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Tabarovsky in view of Summerfield and US patent 5,852,262 of Gill et al, hereinafter Gill (of record).
As per Claim 6, Tabarovsky in view of Summerfield teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, but does not explicitly teach the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes are each made of a piezoelectric tube. Gill teaches the acoustic wave transmitting probe (col 4 lines 15-18) and the plurality of acoustic wave receiving probes are each made of a piezoelectric tube (col 4 line 65 to col 5 line 5). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Tabarovsky and Summerfield including transmitter and receivers of piezoelectric as taught by Gill that would deform in the presence of an electric field which facilitate sonic tools operated at a typical resonant frequency (Gill, col 2 lines 30-38). 
Conclusion
13.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863